UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 15-7551


CARL THOMAS, JR.,

                       Petitioner – Appellant,

          v.

VIRGINIA PAROLE BOARD,

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:15-cv-00966-CMH-TCB)


Submitted:   February 25, 2016                 Decided:    March 1, 2016


Before SHEDD and      HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Carl Thomas, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carl       Thomas,     Jr.,   seeks      to    appeal     the    district      court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

The order is not appealable unless a circuit justice or judge

issues        a     certificate          of         appealability.             28      U.S.C.

§ 2253(c)(1)(A) (2012).               A certificate of appealability will not

issue     absent        “a    substantial       showing        of      the   denial    of   a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard        by    demonstrating         that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);      see      Miller-El     v.   Cockrell,        537    U.S.   322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Thomas has not made the requisite showing.                          Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,         and   dismiss      the      appeal.       We      dispense    with     oral

argument because the facts and legal contentions are adequately



                                                2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3